Title: 19th.
From: Adams, John Quincy
To: 


       At about 7 1/2 in the morning I set out for Cambridge, and arrived there just as the Clock struck ten. I found the Crowd large. At about half after eleven the procession arrived and took their Seats in the meeting house. The performances began, with a Salutatory Latin Oration by Champlin, which was followed by a Poem on Commerce by Fowle, which was very good. A Syllogistic on the Question whether the Soul thinks between Death and resurrection. Bradford respondent. A Forensic, “whether religious disputation promotes the interests of true Piety,” supported by Crosby, and denied by Bigelow extremely well. A Poem, containing a sketch of the history of Poetry, by S. Gardiner, well written, and well delivered. A Syllogistic, “whether virtue consists in benevolence alone,” Norton respondent. A greek dialogue, between Lincoln, and Warland. A Forensic between Lowell and Taylor. “Whether the happiness of a People depends upon the Constitution, or upon the administration of it.” Lowell had as many antic tricks, and made as many grimaces, as any ape could have done. A Syllogistic, whether the mosaic account of the creation respects the solar System only. Simpkins respondent. A Conference upon History, Metaphysics, Poetry and natural Philosophy, between Parker, Dwight, Harris, and Hubbard, this Closed the morning performances, though it was past 3 o’clock. I returned to the meeting house, at half past four, but the procession did not come till near 6. There were then. A Latin Oration by Andrews, a Forensic “Whether the Powers of Congress ought to be enlarged” between Sullivan and Loring, who maintained the wrong side of the Question by far the best. A Syllogistic Whether the heavenly bodies produce certain changes upon animal bodies. Wyeth respondent. Part of this was omitted which caused a pretty general clap, and finally an English Oration by Blake; which did him credit.
       The candidates for Master’s degrees then came on, and an English Oration upon the present situation of affairs, was delivered by Mr. H. G. Otis, and after they had gone through the ceremony of receiving the degrees, a valedictory Latin Oration was spoken by Mr. Townsend. The president then wound all up with a prayer. The house was as full as it could hold, and there was a little disturbance happened in the afternoon about some places. The Class are rather disappointed by the absence of their favor­ite Thomson who is so unwell, as prevented him from appearing this day.
       I spent great part of the evening with Bridge. The new Sirs, got quite high, at Derby’s chamber, and made considerable of a noise.
      